     Case 1:17-cv-04259-LLS Document 215 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DIAGEO NORTH AMERICA, INC.,

                Plaintiff/Counterclaim Defendant,    ECF CASE

               v.                                    Case No. 1:17-cv-04259-LLS

W.J. DEUTSCH & SONS LTD. d/b/a DEUTSCH               Hon. Louis L. Stanton
FAMILY WINE & SPIRITS, and BARDSTOWN
BARREL SELECTIONS LLC,
                                                     ORAL ARGUMENT
               Defendants/Counterclaim Plaintiffs.   REQUESTED




   DEFENDANTS/COUNTERCLAIM PLAINTIFFS’ NOTICE OF MOTION TO
 EXCLUDE PLAINTIFF/COUNTERCLAIM DEFENDANT’S EXPERT GLENN MAY
         Case 1:17-cv-04259-LLS Document 215 Filed 12/16/20 Page 2 of 2




       Deutsch hereby moves this Court under Federal Rules of Evidence 403, 702, and 703 and

Daubert for an order excluding any and all testimony, references to testimony, or arguments based

upon the testimony or expert report of Glenn May, expert witness for Diageo. The motion is based

on the ground that the subject matter of Mr. May’s opinion and testimony is inadmissible because

he lacks the necessary qualification and his opinion and testimony is improper, baseless,

speculative, more prejudicial than probative, outside of Mr. May’s personal knowledge or

expertise, non-scientific, irrelevant to the matters at issue in this litigation, withdrawn, and

addresses matters that are reserved for the jury, and/or will confuse the issues or mislead the jury.

Respectfully submitted,


Dated: December 16, 2020              By:
                                              Michael A. Grow, pro hac vice
                                              1717 K Street, NW
                                              Arent Fox LLP
                                              Washington, DC 20006
                                              Tel.: (202) 857-6000
                                              Fax: (202) 857-6395
                                              Michael.Grow@arentfox.com

                                              Howard Graff
                                              Eric Biderman
                                              Lindsay Korotkin
                                              Michael Cryan
                                              Arent Fox LLP
                                              1301 Avenue of the Americas, Floor 42
                                              New York, NY 10019
                                              Tel.: (212) 484-3900
                                              Fax: (212) 484-3990
                                              Howard.Graff@arentfox.com
                                              Eric.Biderman@arentfox.com
                                              Lindsay.Korotkin@arentfox.com
                                              Michael.Cryan@arentfox.com

                                              Attorneys for Defendants/Counterclaim Plaintiffs
                                              W.J. Deutsch & Sons Ltd. d/b/a Deutsch Family
                                              Wine & Spirits and Bardstown Barrel Selections
                                              LLC

Page 1 - NOTICE OF MOTION TO EXCLUDE PLAINTIFF/COUNTERCLAIM
DEFENDANT’S EXPERT GLENN MAY
